Order filed October 27, 2022




                                       In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00635-CV
                                 ____________

         IN THE INTEREST OF F.L.W. AND K.B.W., CHILDREN


                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-01013

                                   ORDER

      This appeal is from an order signed August 17, 2022. Appellant filed a
notice of appeal on August 30, 2022.

      No reporter’s record has been filed in this case. The court reporter, Dawn
Van Stean, informed this court that appellant had not made requested preparation
of the reporter’s record. On September 7, 2022, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court
with proof of a request for preparation of the record as well as payment for the
record or indigency. See Tex. R. App. P. 37.3(c). Appellant filed a statement of
inability to afford costs in this court. The clerk’s record was filed October 14,
2022. It reflects appellant filed a Statement of Inability to Afford Payment of Court
Costs in the trial court. “A party who files a Statement of Inability to Afford
Payment of Court Costs cannot be required to pay costs except by order of the
court as provided by this rule.” See Tex. R. Civ. P. 145(a). Appellant has not been
ordered to pay costs pursuant to Rule 145.

      However, appellant has not filed proof that preparation of the reporter’s
record has been requested per our notice of September 7, 2022. Accordingly, we
order appellant to file proof that court reporter Dawn Van Stean has been requested
to prepare the reporter’s record within thirty days of the date of this order. If
appellant fails to do so, we may consider and decide those issues or points that do
not require a reporter's record. See Tex. App. P.37.3(c).



                                       PER CURIAM



Panel consists of Justices Spain, Poissant and Wilson.